Citation Nr: 9927602	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-32 597A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an increased rating for residuals of an 
orchiectomy with right inguinal pain and impotence, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from February 1991 to October 
1993.  It appears that he had additional active duty from 
July 1983 to May 1986; this period of service has not yet 
been verified by the RO, however.

A review of the veteran's claims file reveals that he 
requested and appeared for an RO hearing in February 1996.  
The transcript reflecting his testimony during this hearing 
is contained in the claims file.  In written argument 
submitted in May 1999, the veteran's representative makes 
reference to the arguments and contentions set forth in a 
personal hearing held at the RO in February 1999.  There is 
no transcript reflecting a 1999 hearing contained in the 
claims file.  Although the representative's reference to a 
1999 RO hearing may simply represent a typographical error, 
if the veteran did present testimony at a second RO hearing 
in 1999, the transcript of that hearing should be obtained 
and included in the veteran's claims file in order to have a 
complete record when the appeal is fully ready for appellate 
review.

The veteran filed argument with the RO on a VA Form 9 in 
October 1997.  On the form, he reiterated his request for 
entitlement to an increased disability rating.  He also 
requested the opportunity to appear personally at a local VA 
office before a traveling Member of the Board of Veterans' 
Appeals (Board). Such a hearing has not been scheduled or 
conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  To accord 
full due process, therefore, the appeal must be remanded to 
allow a hearing before a traveling Board Member.  The case is 
therefore REMANDED to the RO for the following actions: 

1.  The RO should determine whether the 
veteran presented testimony at an RO 
hearing in February 1999.  If so, the 
transcript of this hearing should be 
included in the veteran's claims file.

2.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The veteran should be advised of the 
hearing schedule and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


